Citation Nr: 0705348	
Decision Date: 02/23/07    Archive Date: 02/27/07	

DOCKET NO.  05-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty for 46 days, from 23 
June to 7 August 1943.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In October 2005, the Board 
reopened the claim and remanded it for additional evidentiary 
development.  In December 2006, the Board referred the case 
for a VHA medical opinion.  The opinion provided failed to 
answer all questions posed.  In accordance with Stegall v. 
West, 11 Vet. App. 268 (1998), the case must be remanded to 
the RO for correction of this defect via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The Board's December 2006 VHA request sought a review of the 
claims folder, and a written response to a series of 
questions with an explanation of reasons and bases supporting 
each opinion provided.  The January 2007 response included 
answers to most of the questions with an absolute absence of 
any discussion of reasons and bases for any opinions 
provided.  Nonetheless, those opinions now support a possible 
allowance of VA benefits for an acquired psychiatric 
disorder, except that the examining physician failed to 
answer the final question posed in its December 2006 VHA 
request.  

Specifically, the Board asked if you find that there is not 
clear and unmistakable evidence that the veteran's 
psychoneurosis, hysteria, conversion type (or any variant of 
this disorder) preexisted service (and the reviewing 
physician did not find this to be the case) or was not 
aggravated by service (the physician did opine that any 
preexisting psychoneurotic diagnosis was permanently 
increased in severity during service), . . ."then please 
explain the causal or other relationship, if any, between the 
psychoneurotic diagnosis made during and in the years 
immediately after service and the present-day diagnosis of 
adjustment disorder.  

The examining physician's statement at paragraph 2(d) of his 
VHA answer is not responsive to the question posed.  The 
veteran was consistently diagnosed with psychoneurosis, 
hysteria, conversion type during and in the years after 
service until 1952.  There is a complete absence of any 
objective clinical evidence documenting any form of 
chronicity of symptoms for decades thereafter until the early 
2000's when diagnoses of "adjustment disorder" (with varying 
descriptive terms of mixed, depression, psychosis) are 
included in multiaxial diagnostic assessments of the 
veteran's treatment for many varying problems.  Accordingly, 
the Board again asks the examining physician to explain 
whether there is any causal connection or causal relationship 
between multiple diagnoses of "psychoneurosis, hysteria, 
conversion type" from 1943 through 1952 and, some 50 years 
later, diagnoses of "adjustment disorder" (with varying 
descriptive terms of mixed, depression, psychosis).  

If the examining physician is unable to answer this question 
based upon a review of the clinical evidence on file alone, 
without a current psychiatric examination, he should so state 
in writing so that the veteran can be scheduled for such 
examination (presumably at the Cleveland VAMC).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The claims folder must again be 
referred to the physician who conducted 
the December 2006 VHA (Dr. NR) at the 
St. Louis VAMC, for another review of the 
claims folder and the production of an 
opinion addressing the issue raised in 
this REMAND.  If Dr. NR responds that he 
cannot provide an answer in the absence 
of a current clinical examination, then 
the RO should subsequently refer the 
veteran's claims folder to an MD 
psychiatrist (not psychologist) at the 
Cleveland VAMC so that the veteran may be 
scheduled for contemporaneous psychiatric 
examination and claims folder review with 
a written response to the question raised 
in this remand.  

2.  After completion of the above 
development, the RO should ensure that 
any written response from the examining 
physician in St. Louis or, alternatively, 
in Cleveland complies with the issue 
raised in this remand.  If it does, the 
RO should then review the issue presented 
on appeal and, if the decision is not to 
the veteran and his representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a discussion of the 
development requested in this remand.  
They must be offered an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until and unless further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	F. JUDGE LOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

